Citation Nr: 1726307	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected residuals right foot status post 4th metatarsal osteotomy and 4th metatarsal head resection with plantar graft jacket application and subsequent removal with 5th metatarsal osteotomy.

2.  Entitlement to an increased evaluation for service-connected surgical scars of the right and left foot.

3.  Entitlement to a temporary total disability based on individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran service on active duty from February 1975 to February 1979.

This case arises before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2017, the Veteran testified by video teleconference before the undersigned.  The hearing testimony has been transcribed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his hearing before the undersigned, the Veteran testified that his bilateral foot condition has worsened in severity since his last VA examination, which was conducted in 2014.  In addition, he stated he was scheduled for further VA follow up and treatment.  

The record reflects that the Veteran has undergone numerous surgeries for his bilateral foot condition, to include two separate surgeries for his right foot in 2010, one for the right foot in 2011, and another for his right foot in 2013.  The most recent treatment records are dated in April 2016.

In view of the foregoing, the Board finds it is necessary to ensure that all treatment records are in the claims file.  In addition, it is further necessary to afford the Veteran a thorough examination with records review to provide all necessary evidence to allow the Board to properly adjudicate the Veteran's claims.  Stefl v. Nicholson, 21 Vet. App. 102, 124-25 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Perform any and all development considered necessary to adjudicate the Veteran's claims for higher evaluations for his service-connected post-surgical right foot disability, and his scars of the left and right feet.  In particular, the AOJ is asked to clearly identify each surgery the Veteran underwent for his left and right foot during the pendency of this appeal.  After doing so, the AOJ should take all appropriate efforts to obtain any and all inpatient and outpatient VA treatment records that are not already of record, to include those dated from April 2016 to the present.

2.  It is noted that the Veteran and his representative had offered to provide additional records, and a VA DBQ form filled out by the Veteran's treating physician.  The record was left open for 60 days following the Veteran's appearance at the February 2017 hearing before the undersigned VLJ; however, such records were not received.  Please make all appropriate efforts to ensure that these documents, if received, are made part of the claims file.  

If these documents have not been received, please give the Veteran and his representative another opportunity to submit them.

3.  After the above development has been completed, schedule the Veteran for appropriate VA orthopedic and skin VA examinations to determine the nature and extent of his service-connected right foot disability and skin condition of left and right feet. 

The entire claims folder must be made available to the examiners for review.  The examination reports should reflect that such a review was accomplished, including of lay statements offered by the Veteran.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiners are asked to address any and all symptoms or pathology that may be attributed to the Veteran's surgeries conducted for the service-connected right foot condition; and to identify all left and right foot scars, and to identify any and all symptoms or pathology that may be attributable to the scars.

In addition to examining the Veteran, the examiners are asked to conduct a records review of the Veteran's medical records, with special attention to the surgeries the Veteran has undergone for his left and right feet during the appeal period from 2009 to the present.  To the extent possible, the examiners are asked to off their medical opinions as to the: 
a) level of orthopedic functional impairment attributable to the Veteran's right foot disabilities prior to and following each surgery, and 
b) level of functional impairment attributable to the Veteran's left and right foot scarring prior to and following each surgery.

A complete rationale should be provided for all opinions given, and that rationale should, as much as possible, show consideration of the factors directed by the Board. 

4.  Conduct all appropriate development required to adjudicate the Veteran's claim for TDIU, and readjudicate the issue of entitlement to a TDIU on schedular and, if appropriate, extraschedular bases.  

5.  After all of the above development is completed, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




